Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2014

                                     No. 04-14-00341-CV

        BOARD OF ADJUSTMENT FOR CITY OF SAN ANTONIO & SAROSH
                  MANAGEMENT, LLC d/b/a A-Z Food Mart,
                              Appellants

                                               v.

                 EAST CENTRAL INDEPENDENT SCHOOL DISTRICT,
                                  Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-17596
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Appellee's unopposed motion for extension of time to file brief and request for expedited
ruling is hereby MOOT. Appellee's brief is due on or before September 2, 2014.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court